TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 16, 2015



                                      NO. 03-14-00665-CV


                                     Eric Drake, Appellant

                                                v.

                                    Seana Willing, Appellee




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment rendered by the trial court on August 19, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.